DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received on 12/24/2021 is acknowledged.  Claim 1 had been amended. Claims 2-3 have been cancelled.  Claim 1 is currently pending and has been treated on the merits. 

Response to Arguments
	Applicant argues that the prior art teaches the use of a reusable glucose electrode to measure the ATP concentration, while the glucose electrode of a self-monitoring blood glucose meter is not reusable.   
	This is not found persuasive, Applicant claims an intended use of a device as a “self-monitoring blood glucose meter”, an intended use limits a claim only to a device suitable for performing that use.  The electrode of Davis is capable of measuring the concentration of glucose in a self-monitored manner, and is thus suitable for the claimed use. 
Further applicant’s argument is not found persuasive as Davis in the section noted indicates that the electrode is reusable, i.e. may be reused, there is no requirement that the electrode be reused. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (EP0125136A2/previously cited) in view of Okamura (USPGPub 20090162881/previously cited) and Fromm  (“Kinetic Studies of Yeast Hexokinase” The Journal of Biological Chemistry” Vol 237 Issue 10, 1962, 198-204/previously cited) as evidenced by Wikipedia (“Nicotinamide adenine dinucleotide phosphate” available at  https://en.wikipedia.org/wiki/Nicotinamide_adenine_dinucleotide_phosphate, accessed on 09/23/2021/previously cited).
Regarding claim 1 and the limitation “A method of detecting or quantifying ATP in a sample, the method comprising:  (a) adding a sample to be detected to a composition for detecting ATP comprising glucose, …phosphoenolpyruvic acid, hexokinase, pyruvate kinase…and then converting glucose in the sample into glucose-6-phosphate; and (b) measuring a concentration of the glucose using a self-monitoring blood glucose meter to detect or quantify ATP in the sample.  ”,   Davis teaches a method of detecting or quantifying ATP through a competitive reaction of hexokinase and glucose oxidase for glucose while detecting glucose electrochemically via the reaction of glucose oxidase (Page 28 Ln 3- Ln 18, Page 13 Ln 3-5, Figure 1, Page 14 Ln 20-Page 15 Ln 17).
Davis teaches further embodiments in which the hexokinase/glucose oxidase assay may be used with additional enzymes in which ATP is regenerated form ADP, such as creatine kinase (Figures 2 and 3, Page 10 Ln 5-15, (Page 15 Ln 18-27, Page 16 Ln 3-25), and teaches suitable enzymes can be selected and the system could use for example phosphenol pyruvate (Page 15 Ln 25-Page 16 Ln 2).
Regarding claim 1 and the limitation “measuring a concentration of the glucose using a self-monitoring blood glucose meter to detect or quantify ATP in the sample”, applicant claims a device by an intended use, and intended us only limits a device to the suitability of being used for the intended purpose, and imparts structure only in so much as required for the intended use (See MPEP 2111.02 II). The composition and device of Davis is taught for use in a method as glucose electrode or meter (Page 28 Ln 3- Ln 18), and Davis teaches the devices of the invention may be used with blood (Page 18 Ln 20-25). As the electrode can be used to detect glucose and with blood, it is suitable for use as a blood glucose meter. 
Davis does not teach the use of the additional enzyme that regenerates ATP for the purposes of detecting ATP; this difference however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as enzymatic assays for detecting ATP by Okumura. 
In the same field of endeavor, Okamura teaches a method of detecting or quantifying adenosine nucleotides, such as ATP ([0001]).  Okumura teaches a method of detecting an adenosine nucleotide such as ATP where in an enzyme is used to react with ATP and form ADP, and the ADP is regenerated using a phosphate donor and second enzyme ([0046]-[0048]). Okumura teaches the method of regenerating ATP amplifies the detection of adenosine nucleotide by repeatedly regenerating the reaction pair used to detect the presence of the initial compound ([0051], [0053]).  Okumura teaches that pyruvate kinase may be used as E2, or the enzyme to regenerated ATP ([0048], [0068]-[0070], [0083]-[0085], [0121], Reaction 1) 
One of ordinary skill in the art would find it obvious that an enzyme to regenerate ATP could be added to the method of Davis as Okumura teaches that doing so in an assay for ATP amplifies the signal produced.  One of ordinary skill in the art would be motivated to do so to create a larger signal to be detected and more sensitive or faster device.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Davis teaches the hexokinase/glucose oxidase system may be used in a linked reaction with a kinase.
  Davis teaches the ATP may be regenerated using phosphoenolpyruvate as substrate (Page 15 Ln 25-Page 16 Ln 2).  Okumura teaches that phosphoenolpyruvic acid is the substrate of pyruvate kinase which is used to regenerate ATP ([0083]-[0085]).  One of ordinary skill in the art would thus find it obvious that the substrate that is required to be present. Davis further teaches the hexokinase used can be yeast hexokinase (Page 25 Ln 25). 
Regarding claim 1 and the limitation “the composition for detecting ATP comprising…NADP, …and glucose-6-phosphate dehydrogenase”, 
Davis and Okumura do not teach the inclusion of NADP in the assay mixture, this however would have been obvious to one of ordinary skill in the art of hexokinases from yeast by Fromm. 
In the same field of endeavor Fromm teaches that yeast hexokinases are inhibited by its product glucose-6-phosphate, and appears to be a competitive inhibitor of ATP (Page 3030. Sugar Product Inhibition).  Fromm teaches that hexokinase assays can be performed with an excess of glucose-6-phosphate dehydrogenase and TPN, i.e. NADP to prevent inhibition (Page 3027, Materials and methods, and footnote), as evidenced by Wikipedia, NADP is also known as TPN.  
One of ordinary skill in the would find it obvious that Glucose-6-phosphate dehydrogenase and NADP could be added to the method of Davis and Okumura, as Fromm teaches that hexokinase, i.e. the initial enzyme in the chain of enzymes used to detect ATP, is inhibited by its product, and further the product appears to be a competitive inhibitor for the analyte being detected.  One of ordinary skill in the art would be motivate to do so to prevent the hexokinase from being inhibited, to cause more glucose and ATP to react, create a bigger signal, or use less enzyme.  One of ordinary kill in the art would further have a reasonable expectation of success in doing so as Fromm teaches using glucose 6 phosphate dehydrogenase with hexokinase for this purpose.  

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657     

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657